 



Exhibit 10.12

Summary of Compensation for Named Executive Officers

Set forth below is a summary of the compensation provided by ZipRealty, Inc.
(the “Company”) to its named executive officers. This compensation is reviewed
and determined at least annually by the Compensation Committee of the Company’s
Board of Directors and is subject to its continued discretion. All of the
Company’s named executive officers are at-will employees whose employment status
may be changed at any time in the discretion of the Company’s Board of Directors
or Chief Executive Officer, as applicable.

In order to meet the Company’s compensation objectives for its named executive
officers, the Compensation Committee awards three types of annual compensation:
base salaries, incentive bonuses and equity grants.

Base Salaries. Effective April 1, 2005, the named executive officers are
scheduled to receive the following annual base salaries in their current
positions:

              Annual Base   Name and Principal Position   Salary ($)  
Eric A. Danziger
  $ 325,000  
President and Chief Executive Officer
       
Gary M. Beasley
    225,000  
Executive Vice President and Chief Financial Officer
       
William Scott Kucirek
    175,000  
Executive Vice President of New Market Development
       
William C. Sinclair
    175,000  
Senior Vice President of Sales and Operations
       
Joseph Patrick Lashinsky
    175,000  
Vice President of Marketing and Business Development
       

The Compensation Committee determined these salaries after considering the
Company’s ability to attract and retain qualified individuals, certain salary
comparables for the market, and the Company’s desire to gradually adjust certain
salaries to reflect market salaries and the skills of the named executive
officers.

Incentive Bonuses. The Compensation Committee granted incentive bonuses for the
named executive officers during fiscal year 2004. Those bonuses were not made
under a plan but, rather, were determined by the Compensation Committee in its
discretion in light of the Company’s financial and operating performance during
the year, the efforts of

 



--------------------------------------------------------------------------------



 



the named executive officers in completing the Company’s initial public
offering, and the fact that the proposed bonuses were required to be
proportionately reduced if profits for fiscal year 2004 did not equal or exceed
certain profit targets. The Compensation Committee is currently considering the
adoption of a bonus plan for the named executive officers for fiscal year 2005
based on the achievement of certain objectives.

Equity Grants. The named executive officers received equity grants during fiscal
year 2004 under the Company’s 1999 Stock Option Plan and 2004 Equity Incentive
Plan. Those grants were determined based upon the Company’s financial success
and the desire to align the interests of the named executive officers and the
Company’s stockholders in the creation of long-term value for the Company’s
stock. The Compensation Committee may grant equity to the named executive
officers during fiscal year 2005 after considering such matters as it deems
appropriate. With respect to future option grants, given the upcoming
requirements concerning the expensing of stock options, the Compensation
Committee is considering alternative forms of compensation.

2004 Compensation. Base salaries, incentive bonuses and equity grants provided
to the Company’s named executive officers for fiscal year 2004 are included in
the Company’s Proxy Statement for its 2005 Annual Meeting of Stockholders under
the caption, “Executive compensation,” which has been incorporated by reference
into Item 11 of the Company’s Annual Report on Form 10-K for the fiscal year
ended December 31, 2004.

 